Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-20 is the inclusion therein of the limitations of the address decoder circuit is customized to select a different address for each fluidic actuator in the fluidic actuator array; and a logic circuit that triggers a driver circuit located in a high-voltage side of the plurality of fluid feed holes opposite the low-voltage side, based, at least in part, on a bit value for the fluidic actuator array, the fluidic actuator selected by the address decoder circuit, and a firing signal. These limitations are neither suggested nor taught by the prior art of record as noted below, alone or in combination as claimed.
WO 2018/190872 A1 to Kato is considered to be the closest prior art which discloses a die (20) for a printhead, comprising:  a plurality of fluidic actuator arrays (40A, 40B), proximate to a plurality of fluid feed holes; a plurality of address lines (24), proximate to a plurality of logic circuits on a low-voltage side of the plurality of fluid feed holes; and an address decoder circuit that couples to at least a portion of the address lines [24] to select a fluidic actuator (32, 34) in a fluidic actuator array (40A, 40B) for firing. (See figs.1, 8; ¶ [0001], [0009], [0021]-[0028], [0056]-[0060]; see also claims)
U.S. Patent 7,029,084 to Schloeman et al. is also considered to be pertinent prior art (fig.7, col.11) which discloses an inkjet printhead assembly (12) includes complex analog and digital electronic components and power supplies for providing power to the electronic components within printhead assembly.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853